UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6774


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SOLOMON GLOVER, a/k/a Terry Tyreil Moore, a/k/a Box, a/k/a
Tyreil Moore, a/k/a Tyreil Morgan,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:03-cr-00039-AWA-FBS-1; 2:13-cv-00203-AWA)


Submitted:   September 26, 2013           Decided:   October 3, 2013


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Solomon Glover, Appellant Pro Se. William David Muhr, Assistant
United States Attorney, Norfolk, Virginia; Timothy Richard
Murphy, Special Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Solomon Glover seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2006) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.     § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack    v.      McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Glover has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny his motion to proceed

in forma pauperis, and dismiss the appeal.                            We dispense with

oral   argument        because    the    facts         and   legal     contentions       are



                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3